Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-30-2022 has been entered.
 

Terminal Disclaimer
The terminal disclaimer filed on 2-21-2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16/614,556 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott (US Patent No. 5,165,575).
Re. claim 25, Scott discloses a beverage container (104a) for use in a beverage dispensing assembly comprising: a neck portion and a shoulder portion adjacent the neck portion (see Figure 2), wherein the neck portion is provided with at least an outflow opening (through 130 and 142) and at least one gas inlet opening (through 133), and wherein the container is configured to be positioned within a receptacle of a dispenser such that at least a portion of the container is received in the receptacle (see Figure 8) and has a part which extends close to and/or is in contact with a w all of the receptacle (see Figure 8).
Response to Arguments
Applicant's arguments filed 9-30-2022 with respect to the rejection of claim 25 have been fully considered but they are not persuasive. Re. claim 25, Applicant argues that the gas inlet of Scott is not in the neck portion but part of an adapter. However, the claims only require that the neck portion “is provided with … at least on gas inlet opening” and does not limit the means for ‘providing’ such an inlet. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the gas inlet is in the neck portion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such, claim 25 remains rejected as recited above.

Allowable Subject Matter
Claims 1-24, 28-29 are allowed.
Claims 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a beverage dispensing assembly according to the claim including a dispenser and a beverage container comprising a beverage, wherein the beverage container has a neck portion and a shoulder portion adjacent the neck portion, wherein the neck portion of the container, is provided with at least an outflow opening and at least one gas inlet opening and wherein the dispenser comprises a housing, wherein the housing is provided with a receptacle for receiving at least part of the container comprising the neck portion with the at least one gas inlet opening, wherein the container is positioned in the dispenser, such that at least a portion of the container is received in the receptacle, which portion has a part which extends close to and/or is in contact with a wall of the receptacle for cooling of said part of the container and beverage inside the beverage container, wherein a lid is provided over the container, enclosing a part of the container extending outside the receptacle, wherein the lid is transparent at least to such extent that at least a significant part of the container extending outside the receptacle is visible through said lid.
The subject matter of the independent claim 29 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a beverage dispensing according to the claim including a dispenser for receiving a beverage container, wherein the dispenser comprises a housing which is provided with a receptacle for receiving at least part of a container, such that when the container is positioned in the dispenser at least a portion of the container is received in the receptacle, wherein a lid is provided for positioning over the container, enclosing a part of the container extending outside the receptacle, wherein the lid is transparent at least to such extend that during use at least a significant part of the container extending outside the receptacle is visible through said lid, and wherein the housing comprises a cooling device for cooling at least a part of a wall of the receptacle by providing contact cooling with a shoulder portion of the container.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Scott (US Patent No. 5,165,575) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a beverage dispensing assembly, comprising a dispenser and a beverage container, wherein the beverage container has a neck portion and a shoulder portion adjacent the neck portion, wherein the container, preferably the neck portion, is provided with at least an outflow opening and at least one gas inlet opening and wherein the dispenser comprises a housing, wherein the housing is provided with a receptacle for receiving at least part of the container, wherein the container is positioned in the dispenser, preferably such that at least a portion of the container is received in the receptacle, which portion preferably has a part which extends close to and/or is in contact with a wall of the receptacle, wherein preferably a lid is provided over the container, enclosing a part of the container extending outside the receptacle.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754